 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                             WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 9

10         LAURIEANN MARONA,
                                                          CASE NO. 3:18-cv-05509-RBL-JRC
11                               Plaintiff,
                                                          ORDER ADOPTING REPORT AND
12                v.                                      RECOMMENDATION
13         NANCY A. BERRYHILL, Deputy
           Commissioner of Social Security for
14         Operations,

15                               Defendant.

16

17          The Court, having reviewed the Report and Recommendation of Judge J. Richard

18   Creatura, United States Magistrate Judge, does hereby find and ORDER,

19          (1)    the Court adopts the Report and Recommendation, and this matter is

20                 AFFIRMED pursuant to sentence four of 42 U.S.C. § 405(g);

21          (2)    the Clerk is directed to enter JUDGMENT for defendant, and the case should be

22                 closed; and

23   ///

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1        (3)    the Clerk is directed to send copies of this Order to counsel of record.

 2        Dated this 14th day of March, 2018.

 3

 4                                                     A
                                                       Ronald B. Leighton
 5                                                     United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
